Exhibit 10.17




GERMAN AMERICAN BANCORP, INC.
MANAGEMENT LONG TERM INCENTIVE PLAN
Restricted Stock and/or Cash Award Grant Notice


German American Bancorp, Inc., an Indiana corporation (together with any
successor thereto, the “Company”), pursuant to its Long Term Management
Incentive Plan in effect for the current plan year, hereby grants to the
below-listed participant (“Participant”) (a) the number of shares of Restricted
Stock set forth below, which shares are being granted under the Company’s 2019
Long-Term Equity Incentive Plan, as amended from time to time (the “Equity
Plan”), and/or (b) the right to receive cash payments in the aggregate amount
set forth below (the “LTI Cash Right” and, together with the Restricted Stock,
collectively, the “Award”). The Award is subject to all of the terms and
conditions set forth herein and in the Award Agreement attached hereto as
Exhibit A (the “Award Agreement”) and the Equity Plan, as applicable, each of
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Equity Plan shall have the same defined meanings in this
Grant Notice and the Award Agreement.
Participant:
 
Global ID:
 
Award Type:
 
Plan Name:
 
 
 
Award Date:
 
Award Expiration Date:
 
 
 
Total Shares Granted:
 
Total Cash Granted (USD):
 
 
 
Vesting Schedule:
 
 
 
 
Shares/Cash Awarded
 
Vesting Date
 
 
 
 
 
 
 
 
 
 
 
 



By selecting the “I Accept” button, Participant agrees to be bound by the terms
and conditions of the Equity Plan, the Award Agreement and this Grant Notice.
Participant has reviewed the Award Agreement, the Equity Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Award Agreement and the Equity Plan. Participant (on
behalf of Participant and Participant’s estate, including Participant’s personal
representatives, guardians, executors and heirs) hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Company’s
Board of Directors, or of any Committee thereof administering the Award, upon
any questions arising under the Equity Plan, this Grant Notice or the Award
Agreement.










1



--------------------------------------------------------------------------------



EXHIBIT A
TO AWARD GRANT NOTICE


German American Bancorp, Inc. Award Agreement


Pursuant to the Grant Notice (the “Grant Notice”) to which this Award Agreement
(this “Agreement”) is attached, German American Bancorp, Inc., an Indiana
corporation (together with any successor thereof, the “Company”), has granted to
Participant (a) Restricted Stock under the Company’s 2019 Long-Term Equity
Incentive Plan, as amended from time to time (the “Equity Plan”), and/or (b) the
right to receive cash payments and credits (the “LTI Cash Right”), in each case
as indicated in the Grant Notice.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Equity Plan and the Grant Notice, unless the context clearly
indicates otherwise. The Restricted Stock is subject to the terms and conditions
of the Equity Plan which is incorporated herein by reference. In the event of
any inconsistency between the Equity Plan and this Agreement, the terms of the
Equity Plan shall control.
1.Grant of Award. In consideration of Participant’s employment with or service
to the Company or a Subsidiary and for other good and valuable consideration,
effective as of the Grant Date set forth in the Grant Notice (the “Grant Date”),
the Company has granted to Participant (a) the Restricted Stock, upon the terms
and conditions set forth in the Grant Notice, the Equity Plan and this
Agreement, subject to adjustments as provided in Section 5.04 of the Equity
Plan, and/or (b) the LTI Cash Right, upon the terms and conditions set forth in
the Grant Notice and this Agreement.


2.Vesting of the Award. Subject to earlier forfeiture and cancellation pursuant
to the Equity Plan and this Agreement and possible acceleration as provided by
Article VI of the Equity Plan, Participant’s rights to retain the Award
(including the Restricted Stock and the LTI Cash Right) will vest in such
amounts and on such dates as set forth in the Grant Notice (each such date, a
“Vesting Date”), with such vesting being deemed to occur as of 12:01 A.M. Jasper
time on the morning of the applicable Vesting Date. The period during which all
or any portion of the Award is not vested shall be referred to herein as the
“Restricted Period.” The Compensation/Human Resources Committee of the Board of
Directors of the Company, which administers the Equity Plan (the “Committee”),
shall have the authority, in its sole judgment (which shall be conclusive and
binding) to determine whether the conditions to vesting specified by this
Agreement and the Equity Plan have been satisfied as of any Vesting Date or any
other date, and to determine the exact amount(s) of shares of Restricted Stock
and of the LTI Cash Right payment that is deemed to be vested and/or payable at
any time. Subject to the terms of the Equity Plan, the Committee may also waive
the provisions of Section 5 or otherwise shorten the Restricted Period as to any
portion or all of the Award, and in connection with such actions may cause the
Award to vest at an earlier date, whenever the Committee may determine that such
action is appropriate by reason of changes in applicable tax or other laws or
accounting principles or interpretations, or by reason of other changes in
circumstances occurring after the Grant Date.


3.Participant’s Rights in Award before Vesting. Except as otherwise provided in
this Agreement, Participant shall have all the rights of a holder of Shares in
respect of each of Participant’s shares of Restricted Stock that are included in
the Award during the Restricted Period, including, but not limited to, the right
to receive all cash dividends paid on the Restricted Stock that are declared
with a record date on or after the Grant Date and the right to vote the
Restricted Stock on all matters to come for a vote by the holders of the Shares
with a record date on or after the Grant Date. Participant shall have no right
to receive any benefit with respect to any unvested LTI Cash Right during the
Restricted Period.


4.Non-Certificated Nature of Restricted Stock during the Restricted Period. The
Company has directed its registrar and transfer agent (the “Transfer Agent”) to
issue the shares of Restricted Stock in Participant’s name as of the Grant Date,
and to evidence the issuance of such shares of Restricted Stock to Participant
by crediting the number of such shares of Restricted Stock to an account that
has been established in Participant’s name on the Transfer Agent’s books. During
the Restricted Period, the Company shall have no obligation to cause a
certificate evidencing any of the shares of Restricted Stock (to the extent not
yet vested) to be prepared or delivered. Any cash dividends payable in


2



--------------------------------------------------------------------------------



respect of the Restricted Stock during the Restricted Period pursuant to Section
3 shall be paid to Participant in cash, unless Participant otherwise directs, in
which event such dividends will be paid to such account as Participant directs.
 
5.Forfeiture and Cancellation of the Award in Certain Additional Cases
(a)Continuing Employment Condition. If Participant’s period of continuing
employment (the “Employment Period”) with the Company and its Subsidiaries
terminates during the Restricted Period otherwise than by reason of a Qualifying
Circumstance (as defined below), the then-unvested portion of the Award
(including the Restricted Stock and all associated property and rights, and the
LTI Cash Right) shall be forfeited and cancelled effective as of the last day of
the Employment Period. In the event of any forfeiture or cancellation of any
portion of the Restricted Stock pursuant to this Section 5, such portion of
Participant’s shares of Restricted Stock shall be deemed to have been reacquired
by the Company and cancelled effective as of the last day of the Employment
Period, and Participant therefore shall not have the right to receive any cash
dividends or other distributions with respect to such portion of the Restricted
Stock that are declared with a record date after the Employment Period. If the
Employment Period terminates during the Restricted Period by reason of a
Qualifying Circumstance, the Award will be deemed to be fully earned and vested.
In the event that the vesting of the Award is accelerated as a result of a
Qualifying Circumstance, (i) the Restricted Stock portion of the Award will
fully vest as of the effective date of the Qualifying Circumstance, and (ii) any
portion of such Award that represents the LTI Cash Right will be paid to
Participant (or Participant’s estate, as applicable) within sixty (60) days
following the effective date of the Qualifying Circumstance, but in no event
later than March 15 of the year following such Qualifying Circumstance. The
existence or non-existence of a Qualifying Circumstance, and the existence and
effective date of any termination of the Employment Period, shall, in the event
of any uncertainty or dispute, be determined for all purposes under the Equity
Plan and this Agreement by the Committee, whose judgment on such matters shall
be conclusive and binding.


(b)Qualifying Circumstance. For purposes of this Section 5, a “Qualifying
Circumstance” means, with reference to the termination of Participant’s
employment with the Company and all Subsidiaries, one that occurs due to (i)
Participant’s death or disability (as determined by any disability policy or
program maintained by the Company), or (ii) such other event or circumstance
that the Committee specifically approves and designates as a Qualifying
Circumstance.


(c)Immediate Vesting Caused by an Extraordinary Event. If an Extraordinary Event
(as defined by Section 6.06(d) of the Equity Plan) occurs during the Restricted
Period, and prior to the date of any forfeiture and cancellation of the Award,
then all of the Vesting Dates of the Award shall be deemed to have been
accelerated to the date of the Extraordinary Event, and the Award (including the
Restricted Stock and the LTI Cash Right) shall be deemed fully non-restricted
and non-forfeitable as of such date. In the event that the vesting of the Award
is accelerated as a result of an Extraordinary Event, any portion of such Award
that represents the LTI Cash Right will be paid to Participant within thirty
(30) days of the occurrence of such Extraordinary Event.


(d)Deemed Terminations (In Absence of Any Extraordinary Event). For purposes of
this Section 5, the Employment Period shall be deemed to terminate before the
end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of an
Extraordinary Event (as defined by Section 6.06(d) of the Equity Plan), (i)
Participant gives notice before the end of the Restricted Period to the Company
or any of its Subsidiaries of the termination of Participant’s association with
them in all capacities (whether as a director, officer, employee or consultant),
(ii) Participant takes any action before the end of the Restricted Period, such
as accepting another position, that, in the judgment of the Committee, indicates
that Participant plans to terminate his or her association with the Company and
its Subsidiaries, or (iii) the Company and/or any of its Subsidiaries gives
notice prior to the end of the Restricted Period to Participant that his or her
association with them in all capacities (whether as a director, officer,
employee or consultant) is being terminated. For the avoidance of doubt, Clauses
(i), (ii) and (iii) concerning termination of association shall apply even if
Participant’s termination of association is planned or stated not to become
effective until after the end of the Restricted Period and Participant’s
termination shall be deemed effective for purposes of this Section 5 as of the
date of the notice or action described in Clauses (i), (ii), or (iii).


6.Non-Transferability. Prior to expiration of the Restricted Period, Participant
may not sell, assign, transfer, pledge or otherwise encumber any of
Participant’s unvested rights under the Award, including the unvested portion of
the Restricted Stock and of the LTI Cash Right.


3



--------------------------------------------------------------------------------





7.Disclaimer of Employment Contract. Nothing contained in this Agreement shall
be construed as an obligation of the Company or any of its Subsidiaries or any
other person to retain Participant in its employ.


8.Securities Laws. The Company’s obligation to issue to Participant, or to
deliver to Participant any stock certificates evidencing, Shares hereunder
shall, if the Committee so requests, be conditioned upon the Company’s receipt
of a representation by Participant as to Participant’s investment intention, in
such form as the Committee shall determine to be necessary or advisable to
comply with the provisions of the Securities Act of 1933, as amended, or any
other federal, state or local securities legislation. The Company shall not be
required to deliver any certificates for shares under this Agreement or to issue
any shares hereunder prior to (i) the admission of such shares to listing on any
stock exchange on which the Shares may then be listed, and (ii) the completion
of such registration or other qualification of such shares under any state or
federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.


9.Code Section 409A.


(a)The parties hereto intend that all benefits and payments to be made to the
Participant hereunder will be provided or paid to him in compliance with all
applicable provisions of Code Section 409A and the regulations issued
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same, and this Agreement shall be construed and
administered in accordance with such intent. The parties also agree that this
Agreement may be modified, as reasonably requested by either party, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of any additional tax, interest and penalties under, Code Section
409A in connection with, the benefits and payments to be provided or paid to the
Participant hereunder. Any such modification shall maintain the original intent
and benefit to the Company and the Participant of the applicable provision of
this Agreement, to the maximum extent possible without violating Code Section
409A.


(b)All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Code Section 409A. In no
event may the Participant, directly or indirectly, designate the calendar year
of a payment.


(c)Any payments hereunder that qualify for the “short-term deferral” exception
or another exception under Code Section 409A shall be paid under the applicable
exception.


(d)Notwithstanding the foregoing or anything to the contrary contained in any
other provision of this Agreement, if the Participant is a “specified employee”
at the time of his “separation from service” within the meaning of Code Section
409A, then any payment hereunder designated as being subject to Code Section
409A and this Subsection shall not be made until the first business day after
(i) the expiration of six (6) months from the date of his separation from
service, or (ii) if earlier, the date of his death (the “Delayed Payment Date”).
On the Delayed Payment Date, there shall be paid to the Participant or, if he
has died, to his estate, in a single cash lump sum, an amount equal to the
aggregate amount of the payments delayed pursuant to the preceding sentence. The
term “specified employee” shall mean any individual who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Company or its delegate), is a “specified employee” under Code Section 409A, as
determined by the Company (or its delegate). The determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and identification date, shall be made by the Company (or its
delegate) in accordance with the provisions of Sections 416(i) and 409A of the
Code.


10.Tax and Other Withholding Obligations. The Company’s obligation to pay or
deliver to Participant the Restricted Stock and the LTI Cash Right payments that
together constitute the Award shall be subject to the Company’s compliance with
applicable tax withholding and other required withholding or deductions, if any,
with respect to the compensation realized by Participant as a result of having
received the Award (including the non-cash compensation income that Participant
may be deemed to realize for income tax purposes upon the lapsing of the
restrictions upon all or any portion of the Award) including any deductions that
may be required under the Company’s


4



--------------------------------------------------------------------------------



employee benefit plans (collectively, the “Withholding”). The Company intends to
satisfy its Withholding with respect to any vesting or other taxable event with
respect to the Award by charging the aggregate amount of the Withholding against
the LTI Cash Right portion of the Award that may at such time otherwise be
payable to Participant. In the event that the LTI Cash Right portion of the
Award is greater than the aggregate amount of the Withholding, the Company
shall, as soon as practicable following the Vesting Date, pay to Participant the
excess amount, without interest. In the event that the LTI Cash Right portion of
the Award is less than the aggregate amount of the Withholding, then the Company
(a) shall have the right to adjust subsequent withholdings, and to withhold from
other forms of compensation, in order to cover the deficiency, and/or (b) may
require that Participant immediately “cover” the amount of such deficiency by
(i) paying such amount to the Company in cash or (ii) by delivering to the
Company Shares with a Fair Market Value equal to the amount of any such
deficiency already owned by Participant for a period of at least six (6) months
(or such longer or shorter period as may be required to avoid a charge to
earnings for financial accounting purposes).


11.Potential Repayment Obligation.


(a)Basis of Value of Award. Participant acknowledges that the values of this
Award (including the number of shares of Restricted Stock specified by this
Agreement and the amount of the LTI Cash Right specified by this Agreement,
which is a function of the Restricted Stock valued as of the Grant Date) have
been determined by the Company under the Management Incentive Plan by reference,
in part, to certain financial and operating metrics of the Company that are
reflected by its financial statements or otherwise reported (publicly or
internally) for some or all of the three years that ended on December 31
immediately prior to the Grant Date (the “Measurement Period”).


(b)Automatic Forfeiture under Sarbanes-Oxley. Participant further acknowledges
and agrees that, if the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, and
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, to the extent required by such
Section 304, Participant shall reimburse the Company for (i) the amount of any
Award received by such Participant during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement, and (ii) any profits received from the sale of securities of the
Company during that 12-month period.


(c)Recovery under Other Applicable Law, Regulation or Listing Standards.
Participant further acknowledges and agrees that the Company shall be entitled
to seek to recover from Participant all or any part of the Award, including any
cash, stock, or other property received by Participant with respect to the
Award, if and as required by the provisions of (or regulations adopted or to be
adopted under) the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
any other “clawback requirement” imposed by applicable law or regulation or by
the listing standards of NASDAQ, if the Company is required, regardless of fault
(and even if Participant did not personally participate or assist in any fault),
to restate its financial statements for any of the three fiscal year(s) included
in the Measurement Period.


(d)Repayment as a Result of Other Improper Conduct. In addition to any repayment
obligation that may be imposed upon Participant under paragraphs (b) and (c) of
this Section,
(i)
if an Award has been paid to Participant or to his or her spouse or beneficiary,
and the Committee later determines either (A) that financial results used to
determine the amount of that Award must be materially restated and that
Participant engaged in fraud or intentional misconduct related thereto, or (B)
that recovery or repayment of the Award is required by applicable law,
Participant, or his or her spouse or beneficiary, shall be required to transfer
back to the Company (or repay the Company the amounts or value of any Shares or
other securities or property or cash payments previously deemed vested for
Participant’s account, or delivered or paid to Participant (or for Participant’s
account), under this Agreement in respect of the Award, to the extent overpaid,
notwithstanding any contrary provision of the Equity Plan; and



5



--------------------------------------------------------------------------------





(ii)
the Company may also (by written notice delivered to Participant at any time on
or before the third anniversary of the Grant Date) (A) cancel any or all of the
unvested or unpaid portion of the Award that has not previously been forfeited
or cancelled under this Agreement, and (B) require that Participant or
Participant’s spouse or beneficiary (if applicable) transfer back to the Company
(or repay the Company the amounts or value of) (I) any Shares or other
securities or property or cash payments previously vested for Participant’s
account, or delivered or paid to Participant (or for Participant’s account),
under this Agreement in respect of the Award or (II) previously deemed earned or
vested under this Agreement, where, in the sole judgment of the Committee,
Participant has (x) engaged in fraud or intentional misconduct in the
performance of Participant’s duties to the Company, (y) been indicted or charged
with any criminal violation, regardless of whether in connection with
Participant’s duties to the Company (other than minor traffic violations not
involving use of intoxicants or possession of illegal substances), or (z)
violated Participant’s duties to the Company under the Company’s Code of
Business Conduct in any material respect.



Further, the Committee may also impose additional repayment, recoupment or
“clawback” obligations upon Participant with respect to all or any portion of
the Award, any other payments of cash, stock, or other property or any other
deliveries of securities made by or on behalf of the Company to Participant with
respect to any component of this Award (including any payments or deliveries of
shareholder dividends or distributions or other cash or other property in
respect of securities previously credited or delivered to Participant under this
Award), whenever the Committee may determine that such action is appropriate by
reason of applicable securities, banking, tax or other laws, exchange listing
standards, or accounting principles or interpretations (regardless of whether
such laws, principles or interpretations have been changed since the Grant
Date), by reason of changes in circumstances occurring after the Grant Date, or
by reason of the Committee’s subsequent discovery of any error or other
miscalculation by the Committee in its determination of the amount of Award
issuable or payable to Participant hereunder.
(e)Committee Authority and Participant’s Acceptance thereof. The Committee shall
have authority, in its sole judgment (which shall be conclusive and binding upon
Participant), to determine whether Participant is obligated to the Company under
this Section 11 to return or repay any portion of the Award previously granted
and/or paid or delivered to Participant, and to determine the exact amount(s) of
any such return or repayment obligation under this Section and the procedures
and currencies for any such return. By accepting this Award, Participant also
accepts the Committee’s authority under this Agreement to make final and binding
determinations with respect to all issues pertaining to the existence and
amount(s) of Participant’s repayment obligation(s) under this Agreement.


(f)Interest, Fees and Tax Reporting. If Participant fails to satisfy any
obligation to the Company established or claimed by the Company under this
Section in full by the due date stated for satisfaction of such obligation, then
Participant shall also pay to the Company interest on the fair value of such
obligation from such due date until paid in full at a rate of interest equal to
the prevailing national “prime rate” of interest on such due date plus an amount
equal to the reasonable attorneys’ fees incurred by the Company in collecting
amounts due from Participant under this Section. After shares or payments have
been transferred (and/or paid) back to the Company as may be required pursuant
to this Section 11, the Company shall file such federal and state tax returns or
amended returns, amended W-2 forms, or other tax filings as shall be required of
it by applicable law or as reasonably requested by Participant with respect to
all excess income and FICA taxes withheld and/or paid by the Company in
connection with or attributable to the such transfers or payments back to the
Company.


12.Amendment of Awards. The Committee may unilaterally amend the terms of this
Award Agreement, except that no such amendment may materially impair the rights
of Participant under the Award without Participant’s consent, unless such
amendment is necessary to comply with applicable law, stock exchange rules or
the provisions of Section 11.




6

